Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 11-12, 17, 19-20 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Diebold et al (4037383).
Diebold et al shows a stringer (16) for a decking support frame (able to function as claimed), the stringer comprising: a structural body having a front side, a back side, a top side, and a bottom side; a plurality of weld free mounting tabs (figure 5, the serrations at top of 12 are each tabs) integral with the structural body extending from the top side and away from the bottom side; and wherein a plurality of apertures (openings for B) extend evenly spaced along a longitudinal length of the structural body and each aperture extends completely through the front side to the back side.
Per claim 2, Diebold et al further shows a member width (figure 5, the dimension of 12 extending into the page) is defined between the front and back side and a 
	Per claim 3, Diebold further shows a plurality of planar surfaces (the planar surfaces of the tabs) extend from a left side of the structural body to a right side of the structural body and between any pair of adjacent weld free mounting tabs.
	Per claim 7, Diebold further shows each one of the plurality of apertures is a square turned at 45 degree angle relative to a longitudinal axis of the structural body.
free mounting tabs
	Per claim 11, Diebold et al further shows the bottom side is a planar surface extending the entire length of the front and back sides.
	Per claim 12, Diebold et al further shows a decking support frame comprising at least two stringers, at least two cross members (B, C)
	Per claims 17, 19-20, Diebold et al further shows the claimed method steps of constructing a decking support frame as set forth.

Claim(s) 1-3, 5-6, 8, 11-14, 17-20 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lew (4282695).
Lew (figure 1-2, 5-6) shows a stringer (50) for a decking support frame (able to function as claimed), the stringer comprising: a structural body having a front side, a back side, a top side, and a bottom side; a plurality of weld free mounting tabs (the tabs between 37, 44, figure 3) integral with the structural body extending from the top side 
Per claim 2, Lew further shows a member width is defined between the front and back side and a mounting tab width of each one of the plurality of weld free mounting tabs is the same as the member width.
	Per claim 3, Lew further shows a plurality of planar surfaces extend from a left side of the structural body to a right side of the structural body and between any pair of adjacent weld free mounting tabs.
	Per claims 5-6, Lew further shows each one of the apertures (at 61, 62, 41) is round, each one of the apertures (at 45) is rectangular.
	Per claim 8, Lew shows each one of the tabs is rectangular in shape.
	Per claim 11, Lew further shows the bottom side is a planar surface extending the entire length of the front and back sides.
	Per claims 12-14, Lew further shows at least two stringer (figure 1-2), at least two cross members (21, 4), the apertures are round, a cross section of the body is rectangular in shape.
Per claims 15, Lew (figure 10) shows only fillet welds bond the plurality of apertures with the at least two cross members passing therethrough.
Per claims 17-20, Lew further shows the claimed method steps of constructing a decking support frame as set forth.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew.
Lew shows all the claimed structural limitations except for the apertures being square.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Lew’s structures to show the apertures being square since one having ordinary skill in the art would have found it obvious to substitute one opening shape for another to allow for insertion of different shape rods as needed.
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different decking support systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

12/4/2021